Citation Nr: 0630514	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-20 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for emergency room treatment at Vacavalley 
Hospital incurred on July 5, 2003.  


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel











INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Martinez, California, that 
the veteran was not entitled to payment or reimbursement for 
the cost of private medical expenses incurred on July 5, 
2003.  This claim was previously remanded by the Board in 
June 2006.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2006 Board remand stated that the veteran be 
provided with Veterans Claims Assistance Act (VCAA) notice, 
specifically apprising the veteran of the applicable law and 
regulations which govern his claim, the evidence and 
information necessary to substantiate this claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the 
appropriate time limitation within which to submit any 
evidence of information.  Though a July 2006 VCAA letter was 
sent to the veteran, it did not contain all of the 
aforementioned elements. 

The June 2006 remand also stated that the veteran should be 
provided a supplemental statement of the case (SSOC) 
containing notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  The remand specifically noted 
that the provisions of 38 C.F.R. section 17.1004 (2005) be 
included in the SSOC.  The SSOC issued did not contain these 
regulations.  

Finally, the Board noted that the veteran requested a hearing 
before a Veterans Law Judge at the RO and instructed that 
such hearing be scheduled.  There is no evidence of record 
that an attempt to schedule a hearing was made.
 
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

Therefore, although the Board regrets having to remand this 
claim a second time, a remand is required to comply with the 
June 2006 Board remand.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. The VAMC must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. sections 5102, 
5103, and 5103A (West 2002 & Supp. 2005), 
with respect to the issue of entitlement 
to reimbursement of medical expenses.  
Such notice should specifically apprise 
the veteran of the applicable law and 
regulations which govern his claim, the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitations within which to submit any 
evidence or information.  The VAMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claims as explicitly 
required by 38 C.F.R. section 3.159(b) 
(2005).  A record of his notification must 
be incorporated into the claims file. 

2. The veteran should be provided a 
supplemental statement of the case (SSOC) 
which contains notice of all relevant 
actions taken on the claim of the 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, specifically 
the provisions of 38 C.F.R. § 17.1004 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



